tcmemo_2003_219 united_states tax_court david d le a k a david dung le a k a dung v le kim huong le a k a kim le et al petitioners v commissioner of internal revenue respondent docket nos filed date p-h is a physician in california who during and performed his medical services through a business known as david dung le m d inc ddl r determined for those years that ddl was a corporation that realized unreported income from third party payments made to it but diverted to the use of p-h and p-w collectively ps and ps received unreported constructive distributions on account of the diversions r determined as to the payments that ps owed and federal individual income taxes and cases of the following petitioners are consolidated herewith david d le a k a david dung le a k a david le a k a dung v le a k a dung le transferee docket no kim huong le a k a kim h le a k a kim le a k a nguy le transferee docket no fraud penalties under sec_6663 i r c r also determined as to the payments that ps were transferees of ddl’s assets and in that capacity owed the unpaid and federal corporate income taxes and fraud penalties of ddl ps argue that r’s determinations are erroneous because ps state p-h’s medical practice was not incorporated during and ps note that a corporation has never been formally registered with california to do business as ddl held in and p-h operated his medical practice in california as a corporation known as ddl held further ps’ and gross_income includes the amounts diverted from ddl and ps are liable for the individual income taxes and related fraud penalties determined by r held further ps as transferees of ddl’s assets are liable for ddl’s and federal corporate_income_tax liabilities inclusive of the fraud penalties held further the period of limitations under sec_6501 i r c has not run as to ps’ or taxable_year wayne hagendorf and richard j radcliffe for petitioners igor s drabkin and david r jojola for respondent memorandum findings_of_fact and opinion laro judge these cases concern the and federal individual income taxes of david d le a k a david dung le a k a david le a k a dung v le a k a dung le petitioner and kim huong le a k a kim h le a k a kim le a k a nguy le ms le collectively with petitioner the les or petitioners and the les’ liability for the unpaid and federal corporate income taxes inclusive of penalties of a california corporation known as david dung le m d inc ddl respondent determined deficiencies in the les’ and federal income taxes and fraud penalties under sec_6663 and reflected those determinations in a notice_of_deficiency issued to the les on date respondent determined that the les as transferees of ddl’s assets are also liable for ddl’s unpaid and federal corporate_income_tax liabilities inclusive of penalties and reflected this determination in separate notices of determination of transferee_liability issued to petitioner and ms le on date as determined by respondent the amounts of the les’ deficiencies and fraud penalties and the amounts of ddl’s unpaid liabilities are as follows unless otherwise indicated section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar on date respondent had issued ddl a notice_of_deficiency as to federal corporate income taxes and fraud penalties under sec_6663 ddl through its current counsel wayne hagendorf mr hagendorf petitioned the court with respect thereto following our dismissal of that case for lack of jurisdiction see 114_tc_268 affd 22_fedappx_837 9th cir respondent on date assessed the deficiencies and penalties listed in the notice_of_deficiency these deficiencies and penalties are the corporate liabilities at issue les’ deficiencies years deficiencies penalties dollar_figure dollar_figure big_number big_number ddl’s unpaid liabilities years income taxes penalties dollar_figure dollar_figure big_number big_number we decide as to the subject years whether petitioner operated his medical practice through a c_corporation known as ddl we hold he did whether the les’ gross_income includes constructive distributions in the amounts determined by respondent we hold it does whether the les in their individual capacities are liable for the fraud penalties determined by respondent under sec_6663 we hold they are whether the les as transferees of ddl’s assets are liable for ddl’s unpaid federal corporate income taxes inclusive of penalties we hold they are whether the period of limitations under sec_6501 has run as to the les’ personal income taxes we hold it has not findings_of_fact on the basis of our holdings we also sustain without further comment certain computational adjustments made by respondent and disputed by petitioners a overview many facts were stipulated the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference we find the stipulated facts accordingly the les are husband and wife and they resided in houston texas when they petitioned the court they have been married to each other since petitioner is a physician who was born in hanoi vietnam on date and immigrated to the united_states in he has been known in the united_states by the following names dung van le dung v le dung le david van le david dung le david d le and david le kim le was born in hanoi vietnam on date and also immigrated to the united_states in she has been known in the united_states by the following names kim huong le kim h le kim le and nguy le b petitioner’s medical practice petitioner became licensed to practice medicine in california in on date when he called himself dung van le petitioner incorporated his medical practice medical practice in california under the name dung van le a medical corporation the articles of incorporation for the corporation stated in relevant part i the name of this corporation is dung van le a medical corporation ii the purpose of this corporation is to engage in the profession of medicine and any other lawful activities other than the banking or trust company business not prohibited to a corporation engaging in such profession by applicable laws and regulations iii this corporation is a professional_corporation within the meaning of part of division of title of the california corporations code iv the name in the state of california of this corporation’s initial agent for service of process is dung van le el cajon boulevard suite san diego california at or about that time california assigned to the corporation a corporate number five months later in date the corporation applied for and received a federal employer_identification_number petitioner incorporated his medical practice in order to save taxes he was the corporation’s sole shareholder sole director sole officer and sole physician his corporate business began in san diego california and it moved to orange county california orange county in or about during the subject years petitioner called himself david dung le he operated his corporation under the name ddl and he personally performed all of ddl’s medical services during those years ddl had an active business checking account that had been opened at a bank in orange county contemporaneously with petitioner’s move there in petitioner used the corporate and federal employer identification numbers assigned to dung van le a medical corporation to report and pay to california corporate estimated_tax in the name of ddl c attorney checks during the subject years ms le worked as ddl’s office manager her general duties included performing receptionist functions maintaining ddl’s books_and_records processing incoming mail and making bank_deposits her specific responsibilities included entering ddl’s receipts into ddl’s records ddl’s receipts were primarily in the form of cash from patients or checks from medi-cal medicare insurance_companies or various law offices the checks from the law offices attorney checks were a significant source of ddl’s income and stemmed from medical services rendered by petitioner in his capacity as ddl’s employee to clients of the payor attorneys ms le recorded in ddl’s records all of ddl’s receipts but for many of the receipts which ddl received in the form of attorney checks the les diverted many of the attorney checks to their personal_use and did not report the amounts of the diverted checks to the internal_revenue_service either on ddl’s corporate the bank statements list the owner of the account as ddl dba asian garden med’cl clinic the record does not elaborate on this pseudonym returns or on their individual returns during the subject years the les diverted to their personal_use attorney checks totaling dollar_figure and dollar_figure respectively of the dollar_figure the les deposited dollar_figure into their personal accounts cashed dollar_figure and converted dollar_figure into cashier’s checks the dollar_figure discrepancy is due to rounding of the dollar_figure the les deposited dollar_figure into their personal accounts cashed dollar_figure and converted dollar_figure into cashier’s checks the dollar_figure discrepancy is due to rounding d ddl’s and the les’ accountant during the relevant years tuan anthony nguyen mr nguyen performed accounting and tax_return preparation services for ddl and the les among other things he prepared for them profit and loss statements quarterly payroll returns the les’ individual income_tax returns and ddl’s corporate_income_tax returns ms le who provided mr nguyen with all of ddl’s information that he relied upon to prepare ddl’s and corporate_income_tax returns informed mr nguyen that all of ddl’s income was reflected in its business bank account mr nguyen also prepared for ddl and forms w-2 wage and tax statements as to petitioner these forms which were attached to the les’ and federal individual income_tax returns respectively ddl did report on its corporate_income_tax returns the amounts of the attorney checks which were deposited into ddl’s bank account reported that ddl had paid wages to petitioner in his capacity as ddl’s employee e and tax returns the les filed joint and federal individual income_tax returns these returns were signed by both of the les the les reported on these returns that they had realized gross_income in amounts which did not include the amount of any of the attorney checks petitioner filed on behalf of ddl and federal corporate_income_tax returns those returns which petitioner signed in his capacity as an officer of ddl reported that ddl was incorporated on date and that ddl owned as of the end of each respective year a significant dollar amount of assets the corporate returns also reported for each respective year that ddl had realized a significant dollar amount of gross_receipts and had paid a significant dollar amount of varied expenses including an expense for petitioner’s officer compensation whereas petitioner actually incorporated his medical practice on date we consider ddl’s tax returns to state erroneously that it was incorporated on jan the respective returns report that ddl’s assets and liabilities at the end of were dollar_figure and dollar_figure respectively and at the end of were dollar_figure and dollar_figure respectively the respective returns also reported that ddl had retained earnings_of dollar_figure and dollar_figure the commissioner commenced an audit of the individual and corporate and returns after discovering during the audit of a personal injury attorney that the attorney had written checks to various physicians and that those checks had been cashed the revenue_agent interviewed both of the les as part of their and ddl’s audit during those interviews both of the les provided false misleading and inconsistent statements on ddl’s check cashing activities their involvement in those activities and the completeness of ddl’s books_and_records on date the les agreed to extend to date the time to assess their personal income_tax_liability for they later agreed on date to extend that term until date respondent determined that the amounts of the attorney checks which were diverted by the les were includable in their gross_income as constructive distributions received from ddl as to respondent determined and included in the notice_of_deficiency that the les failed to report constructive dividends of dollar_figure and constructive long-term_capital_gains of dollar_figure as to respondent determined and included in the notice_of_deficiency that the les failed to report constructive dividends of dollar_figure and constructive long-term_capital_gains of dollar_figure following the issuance of the notice_of_deficiency respondent’s national_office analyzed ddl’s earnings_and_profits to verify the portions of the distribution that under sec_301 were dividends return of basis and long-term_capital_gain on the basis of that analysis respondent has since conceded that the distributions resulted in dividend income of dollar_figure and long-term_capital_gains of dollar_figure and that the distributions resulted in dividend income of dollar_figure and long- term capital_gains of dollar_figure f the les’ indictment also during the audit the commissioner referred the les’ case to his criminal_investigation_division cid during the course of the investigation by the cid neither the les nor their attorneys challenged petitioner’s reporting position that he operated his medical practice through a corporation named david dung le m d inc subsequent to this referral an indictment was filed against the les on date generally charging each of them with two counts count sec_1 and of violating sec_7206 as to their and federal individual income_tax returns and two counts count sec_3 and of violating sec_7206 as to ddl’s and federal corporate_income_tax returns see united_states v david dung le and kim huong le central district of california case no sa cr the gist of the indictment was that the les had willfully in fact we understand petitioners’ counsel mr hagendorf to have first challenged this reporting position in petitioners’ motion for summary_judgment filed with the court on date failed to include the amount of the attorney checks in ddl’s and corporate gross_income that they had diverted those funds to their personal_use and that they had willfully failed to include the diverted amounts in their and individual gross_income on date petitioner pleaded guilty to count sec_1 and of the indictment count charged him with willfully making and subscribing to a false federal individual_income_tax_return count charged him similarly as to ddl’s federal corporate_income_tax return as a factual basis of his plea petitioner agreed during calendar_year as payment for medical services rendered by your medical practice david dung le m d inc you and your medical practice received checks from various law offices notwithstanding the fact that all of these checks constituted reportable business income to you and your corporation you caused dollar_figure in such checks to be deposited to your personal accounts cashed and or converted to cashier’s checks so as to avoid having these checks reported as income to the internal_revenue_service you further failed to advise your tax preparer that these business checks had been so diverted thereafter on or about date you willfully signed a u s joint individual tax_return form_1040 for calendar_year which was verified by a written declaration that it was made under the penalties of perjury and which you did not believe to be true and correct as to every material matter in that said return reported adjusted_gross_income of dollar_figure whereas as you knew that adjusted_gross_income figure failed to reflect an additional dollar_figure in reportable income in addition on or about date you willfully made and subscribed a u s_corporation income_tax return form_1120 on behalf of david dung le m d inc for calendar_year which was verified by a written declaration that it was made under the penalties of perjury and you did not believe to be true and correct as to every material matter in that said return reported gross_receipts of dollar_figure whereas as you well knew that figure failed to include dollar_figure in additional gross_receipts petitioner acknowledged as to his plea agreement that he had carefully reviewed every part of it with my attorney before signing it also on date ms le pleaded guilty to count sec_1 and of the indictment count charged her with willfully subscribing to a false federal individual_income_tax_return in violation of sec_7206 count charged her with aiding_and_abetting the willful subscription of a false federal corporate_income_tax return in violation of sec_7206 as a factual basis of her plea ms le agreed during calendar years and you served as bookkeeper for your husband’s medical practice david dung le m d inc during that calendar_year david dung le m d inc received checks from various law offices in payment for medical services rendered notwithstanding the fact that all of these checks constituted taxable business income to david dung le m d and to your husband you caused and aided and abetted the causing of dollar_figure in such checks to be deposited to your personal accounts cashed and or converted to cashier’s checks so as to avoid having these checks reported as income to the internal_revenue_service you further failed to advise your tax preparer that these business checks had been so diverted thereafter on or about date you willfully signed a u s joint individual tax_return form_1040 for calendar_year which was verified by a written declaration that it was made under the penalties of perjury and which you did not believe to be true and correct as to every material matter in that said return reported adjusted_gross_income of dollar_figure whereas as you knew that adjusted_gross_income figure failed to reflect an additional dollar_figure in reportable income in addition on or about date your husband willfully made and subscribed a u s_corporation income_tax return form_1120 on behalf of david dung le m d inc for calendar_year which was verified by a written declaration that it was made under the penalties of perjury and which your husband did not believe to be true and correct as to every material matter in that said return reported gross_receipts of dollar_figure whereas as you and your husband well knew that figure failed to include an additional dollar_figure in gross_receipts by having failed to deposit business checks into the david dung le md inc business bank account and having failed to advise your tax preparer that the business checks had been so diverted you knowingly aided abetted and caused the above described subscribing to a false corporate return ms le acknowledged as to her plea agreement that she had carefully reviewed every part of it with my attorney before signing it in connection with her plea ms le served jail time g previous case involving ddl ddl previously petitioned this court to redetermine deficiencies in and other_amounts related to its and federal income taxes we dismissed the case for lack of jurisdiction see 114_tc_268 we held that ddl was a california corporation that lacked the capacity to engage in litigation because california had suspended ddl’s powers rights and privileges we noted that california’s action resulted from ddl’s failure to pay its california income taxes upon appeal our decision in david dung le m d inc v commissioner supra was affirmed by the court_of_appeals for the ninth circuit opinion the parties assert and we agree that petitioners have the burden_of_proof as to all issues in this case except the issues of transferee_liability and fraud penalties respondent bears the burden_of_proof as to these latter two issues sec_6901 sec_7454 rule b d a status of ddl petitioners argue that petitioner did not operate his medical practice in a corporate form in and we disagree petitioners agree that petitioner initially conducted his medical practice as a corporation but argue that petitioner abandoned practicing medicine through his corporation when he moved to orange county on the basis of the record as a whole including our observation and perception of petitioner when he testified at trial about this issue we find petitioner’s testimony incredible and decline to rely upon it to support petitioners’ positions hereindollar_figure neonatology associates p a v for similar reasons we also find ms le’s testimony incredible and decline to rely upon it to support petitioners’ continued commissioner 115_tc_43 affd 299_f3d_221 3d cir petitioner’s testimony is clearly and convincingly contradicted by the credible_evidence in the record first petitioner had during the relevant years a business checking account in the name of ddl that account was actively used by ddl to cash all of the nondiverted checks that ddl received for services performed by petitioner in his capacity as ddl’s employee second petitioner filed and federal corporate_income_tax returns reporting ddl’s income and expenses for those years as corporate items those returns which were signed personally by petitioner in his capacity as a ddl officer reveal that petitioner considered himself an officer of a corporation named ddl and that ddl was realizing income and incurring expenses as if it were an active and ongoing corporate business the returns also reveal that ddl owned assets as of the end of both and given the additional fact that ddl during the subject years also reported and paid corporate estimated income_tax to the state of california we do not accept petitioners’ claim that the corporate form of the medical practice was abandoned by petitioner before the subject years continued positions herein such is especially so considering that the les acknowledged as part of their separate plea agreements that petitioner’s medical practice was known during as david dung le m d inc that ddl was active during that year and that ddl during that year received the same attorney checks that are at issue herein in payment of medical services which were rendered on behalf of it in light of these plea agreements we reject petitioners’ attempt to disavow their acknowledgments as set forth clearly in the agreements we consider it unimportant that the corporate and federal employer identification numbers used on the corporate returns and estimated payment vouchers were initially assigned to a corporation named dung van le a medical corporation similarly we place no importance with respect to petitioner’s corporation’s never having been registered with the state of california to do business as ddl in both cases petitioner called himself dung van le when he incorporated his medical practice as dung van le a medical corporation during the subject years however when he called himself david dung le he simply used a different name for his corporation to reflect the change in his personal name the fact that petitioner did not notify the state of california that he had changed the name of his medical practice to reflect his change in name does not ms le also acknowledged in her plea agreement that petitioner’s medical practice was known as ddl in mean that his medical practice which petitioner represented to the public and to the commissioner as a corporation named david dung le m d inc may escape federal taxation as a corporationdollar_figure b constructive distributions absent a provision to the contrary funds which a shareholder diverts from a corporation are generally includable in the shareholder’s gross_income under sec_61 to the extent that the shareholder has dominion and control_over them see also 348_us_426 one example of a contrary provision is sec_301 where congress has provided that funds or any other_property distributed by a corporation to a shareholder with respect to his or her stock are to be taxed under the provisions of sec_301 under sec_301 a constructive distribution i sec_12 petitioners’ argument that ddl never existed is even more audacious given that ddl attempted to litigate in this case the merits of ddl’s liabilities and thereafter appealed to the court_of_appeals for the ninth circuit our decision that ddl lacked capacity to litigate by virtue of the fact that it was a corporation with suspended powers in light of the record as a whole including especially the les’ plea agreements and ddl’s filing of corporate_income_tax returns we consider petitioners’ argument herein that petitioner did not operate his medical practice through a corporation known as david dung le m d inc to be frivolous we also consider that it appears to have been unreasonable for mr hagendorf to have refused to stipulate on behalf of his client to certain undisputed facts as to the incorporation of petitioner’s medical practice facts we note which petitioner later testified at trial without contradiction to be true taxable to the shareholder as a dividend only to the extent of the corporation’s earnings_and_profits any excess is a nontaxable return_of_capital to the extent of the shareholder’s basis in the corporation any remaining amount is taxable to the shareholder as capital_gain sec_301 and 89_tc_1280 on the basis of the record before us we are convinced the les had full dominion and control of ddl’s funds ie the diverted attorney checks and they diverted those funds for their personal_use in fact as to they admitted as much in their plea agreementsdollar_figure petitioners do not challenge respondent’s analysis as to the tax treatment of the constructive distributions from ddl we have reviewed those calculations and finding no error therein we sustain respondent’s calculation of the amounts of the constructive distributions that are dividends and long-term_capital_gains c fraud penalties respondent determined that the les are liable for fraud penalties under sec_6663 sec_6663 imposes a whereas petitioners stress that all of the attorney checks were made out to petitioner personally given the plea agreements we find this to be but one more step in the les’ goal to hide this income from the irs we also reject petitioners’ assertion that the les were naive unsophisticated and incompetent as to tax matters in fact the les willfully concealed the receipt of the attorney checks by petitioner and ddl they were caught because the commissioner was auditing the personal injury attorney penalty of percent of the portion of an underpayment that is attributable to fraud in order for the court to sustain respondent’s determination as to the applicability of these penalties to the les respondent must prove by clear_and_convincing evidence the les underpaid their taxes for and and some part of each underpayment was due to fraud once respondent has met this burden we consider all of the underpayment to be attributable to fraud unless petitioners establish otherwise sec_6663 on the basis of our review of the record we conclude that respondent has proven the first prong of the two-part test the record establishes clearly and convincingly that petitioners failed to include the distributions in their and gross_income we conclude that respondent has proven that petitioners underpaid their federal income taxes for both and as to the second prong of the test ie the presence of fraud the existence of fraud is a question of fact 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud is never presumed or imputed it must be established by independent evidence that establishes a fraudulent intent on the taxpayer’s part 53_tc_96 because direct proof of a taxpayer’s intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the relevant facts 317_us_492 79_tc_995 affd 748_f2d_331 6th cir where fraud is determined for multiple years as is the case here respondent must establish the requisite fraudulent intent for each of the years in order to prevail as to all of the years the court may sustain respondent’s determination of fraud only as to those years for which the fraudulent intent is established clearly and convincingly fraud requires a showing that the taxpayer intended to evade a tax known or believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of tax 398_f2d_1002 3d cir we often rely on certain indicia of fraud in deciding the existence of fraud the presence of several indicia is persuasive circumstantial evidence of fraud 55_tc_85 the badges_of_fraud include understatement of income maintenance of inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of income or assets failure to cooperate with tax authorities engaging in illegal activities dealing in cash failure to make estimated_tax payments and filing false documents spies v united_states supra 899_f2d_164 2d cir 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_874 following our consideration of the relevant badges_of_fraud we conclude that respondent has clearly and convincingly proven the requisite fraudulent intent on the part of the les for each year in issue the les understated their income on their and individual tax returns by not recognizing income from the attorney checks which they diverted from ddl in the amounts totaling dollar_figure and dollar_figure respectively they attempted to conceal this income by not recording those checks in ddl’s records ie by not maintaining proper records for ddl by not depositing those checks into ddl’s bank account by not advising their tax preparer of the checks’ existence and by not reporting the diverted funds on ddl’s corporate_income_tax returns or on their individual income_tax returns they engaged in illegal activities in that they filed fraudulent tax returns they provided implausible or inconsistent explanations of their behavior they failed to cooperate with tax authorities they pleaded guilty to certain charges as to their and ddl’s income_tax returns although a conviction under sec_7206 does not by itself establish intent to evade tax since the existence of such intent is not an element of the crime the indictment and petitioners’ plea agreements in this case are probative of petitioners’ fraudulent intent 84_tc_636 we also note as to that the les both acknowledged in their separate plea agreements that the attorney checks were taxable_income to petitioner that they failed to advise their tax preparer about the diverted funds and that they knew that their taxable_income was underreported we hold that petitioners are liable for the fraud penalties for and determined by respondent under sec_6663 d transferee_liability ddl has unpaid income_tax liabilities which respondent seeks to collect from the les in their capacity as transferees of ddl’s assets sec_6901 allows the commissioner in certain cases to collect from a transferee of assets unpaid taxes owed by the assets’ transferor if a basis exists under state law or equity for holding the transferee liable 111_tc_172 affd 213_f3d_1173 9th cir 93_tc_475 sec_6901 does not create the liability of a transferee but is merely a secondary method for enforcing a transferor’s existing liability 57_tc_680 here in order to prevail on this issue respondent must prove that he has satisfied the procedural requirements of sec_6901 and that petitioner and ms le are liable as transferees under state law or equity sec_6902 gumm v commissioner supra pincite we begin with the procedural requirements they are that the alleged transferee received property of the transferor that the transfer was made without adequate_consideration that the transfer was made during or after the period for which the transferor’s tax_liability accrued that either the transferor was insolvent before or because of the transfer of property or the transfer of property was one of a series of distributions of property that resulted in the insolvency of the transferor that all reasonable efforts to collect from the transferor were made and further collection efforts would be futile and the value of the transferred property which determines the limit of the transferee’s liability gumm v commissioner supra pincite on the basis of the record we conclude that respondent has met each of these procedural requirements first the les received corporate funds from ddl in each subject year as indicated by the diverted checks second corporate funds were diverted from the corporation to the les without adequate_consideration third the les diverted these funds while ddl’s tax_liabilities for the subject years accrued fourth taking into account ddl’s unpaid tax_liabilities ddl did not have sufficient assets to pay all of its debts fifth respondent has previously issued a notice_of_deficiency to ddl and assessed the federal corporate income taxes inclusive of penalties listed therein given ddl’s financial position it would be futile for respondent to attempt to collect the delinquent debt from ddl sixth the amount of the attorney checks diverted by the les in each year dollar_figure and dollar_figure respectively totaled greater than ddl’s corresponding federal_income_tax liabilities inclusive of penalties we now turn to whether the les are liable as transferees under applicable state law or equity given that the diversion of funds occurred in california the applicable state law is that of california in california adopted the uniform fraudulent transfer act ufta effective with transfers made or obligations incurred after date cal civ code sec dollar_figure west in that the diversions of funds at issue all occurred after date we conclude that california’s version of the ufta applies that version which is codified at cal civ code secs allows transfers to be set_aside by present or future creditors for either actual fraud sec a or constructive fraud sec b in order to establish transferee_liability under an actual fraud theory respondent must show that the transferor acted with actual intent to defraud a creditor in determining such an intent courts have considered certain badges_of_fraud lyons v sec pac natl bank cal rptr 2d although california has not expressly codified these badges_of_fraud the legislative_history of its version of the ufta demonstrates that indicia of intent should be given consideration in determining whether a taxpayer has acted with intent to hinder delay or defraud a creditor annod corp v hamilton samuels cal rptr 2d cal app the record before us establishes an actual intent to defraud creditors by ddl through the actions of its sole officer petitioner and by its office manager ms le see 42_tc_358 fraud of a sole or dominant shareholder can be attributed to the corporation affd 355_f2d_929 6th cir 21_tc_191 same affd 216_f2d_693 1st cir ddl through the actions of these individuals caused a substantial amount of its corporate funds to be diverted to the les in and the les attempted to conceal this diversion either by cashing the corporate checks by depositing them into their personal bank accounts or by converting them into cashier’s checks as a result of this diversion ddl was left without sufficient assets to pay its tax_liabilities on the income connected to the diverted funds we conclude that an actual intent to defraud the commissioner existed when the corporate receipts were diverted by the les accordingly we sustain respondent’s determination that the les as transferees are liable for ddl’s unpaid and income_tax liabilities inclusive of penalties dollar_figure e period of limitations respondent generally must assess tax against individual taxpayers such as the les within years of the later of the due_date or filing_date of their return sec_6501 and b 101_tc_374 affd without published opinion 40_f3d_385 5th cir one exception to this general_rule is that in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed at any time sec_6501 respondent bears the burden of proving fraud in this context sec_7454 rule b in that we have already concluded above that respondent has met his burden_of_proof as to fraud in each year we conclude that assessment of petitioners’ and tax_liabilities is not barred by the statute of limitationsdollar_figure because we find that petitioners had the actual intent to defraud the government we do not need to address whether there was constructive fraud under cal civ code sec b west respondent alternatively argued that the period of limitations has not run because the les’ omission_of_income was substantial under sec_6501 we need not and do not consider this argument we also need not and do not consider respondent’s other alternative argument that the period of limitations for remains open given the timely extension for that year see sec_6501 all of the parties’ arguments not discussed herein have been considered and rejected as irrelevant and or without merit decisions will be entered under rule
